          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DANIEL FETZER,

             Plaintiff,

v.                                       Case No. 4:19cv492-MW/HTC

CHAD POPPELL, Secretary
of the Florida Department of
Children and Families,
JEREMY BARR, President,
Well Path Solutions Correct Care, LLC,
DONALD SAWYER, Administrator
of the Florida Civil Commitment
Center,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No.7, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 8. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) &

(ii) as malicious and for failure to state a claim.”

                                            1
The Clerk shall also close the file.

SO ORDERED on January 30, 2020.

                                  s/ MARK E. WALKER
                                  Chief United States District Judge




                                       2
